                 IN THE UNITED STATES DISTRICT COURT                      F'Jt.cn
                     FOR THE DISTRICT OF MONTANA                          F£B 2                  .
                                                                                       / t "'l'd
                           BILLINGS DIVISION                          ct':k, U.s .         v,J
                                                                        IS(rict   0fISfrict C
                                                                             Mis Monta ou,.
                                                                                sou/a na

ESTATE OF RICHARD DAVID                            CV 17-52-BLG-DWM
RAMIREZ, by and through Personal
Representative Julio Ramirez,

                Plaintiff,                                 ORDER

      V.

CITY OF BILLINGS, a municipal
corporation of the State of Montana,
OFFICER GRANT MORRISON,

                  Defendants.


      IT IS ORDERED that one attorney for each party may bring a personal

cellular phone and laptop computer into the courtroom for the duration of trial in
                                                                                  /
the above-captioned matter.
                       1
      DATED this-'/ ~         y ofFebru




                                                          , District Judge
                                                          ·ct Court
